Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 16/526,187 and RCE filed on 09/28/2021. Claim 1 has been amended. Claim 11 has been canceled. Claims 1-10 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.  Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 contains subject matter “the charging station … that interfaces … at least two charging columns … to the power grid through the separate connection plugs” that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention (emphasis added). charging columns related to the power grid through the separate connection plugs (emphasis added).

Claim Rejections - 35 USC § 103
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fogang (WO 2013159821).
As to claim 1 Fogang discloses a charging station for electric automobiles (Abstract) comprising:
a power connection to a power grid (as shown in Fig.1, the charging device 1 has a power supply connection 3 in order to electrically connect the charging device 1 to an electrical energy source 7; the power supply terminal 3 is electrically connected to the power supply network 7 by means of a three-wire connection cable 5 – page 5, ¶ 10; Fig.1);
a variable number of at least two power electronics modules (use of independently removal modular converter units 51, 71, 91, 101 or any number of the converter units (variable number of at least two power electronics modules) that independently removal modular converter units 51, 71, 91, 101 or any number of the converter units can be plug-in or pulled out of a housing results in a versatile (of at least two power electronics modules variable number) charging device – Abstract; page 3, ¶ 1; page 4, ¶ 8; page 7, ¶¶ 8, 11; page 8, ¶¶ 1, 10; page 9, ¶ 11; page 10, ¶¶ 2-3; Fig.1) for converting alternating current (AC) grid power received from the power grid through the power connection to operational direct current (DC) power (each of the removal modular converter units 51, 71, 91, 101 configured so as AC power provided from the power grid 7 is supplied to the first AC-DC converter 52/72/92/102, which converts the AC power into DC power; this DC current passes to a first DC link/intermediate circuit 54/74/94/104, which electrically connects the AC-DC converters 52/72/92/102 to DC-DC converters 56/76/96/106 (through the power connection to operational direct current (DC) power) – Abstract; page 5, ¶ 12; page 6, ¶ 1; Fig.1) for a variable number of at least two charging ports (a wide variety of outputs/charging ports 9/19/29/39 (variable number of at least two charging ports) can be made available at the charging connections using charging cables 11/21/31/41 – Abstract; page 5, ¶¶ 11-12; ; page 6, ¶ 1; page 10, ¶¶ 2-3; Fig.1); and 
a variable number of at least two charging connections connection plugs that separately and respectively electrically connect the variable number of the at least two power electronics modules to the variable number of the at least two charging ports (variable number of DC connections/power jacks/plugs 58/78/98/108 of the independently removal modular converter units 51/71/91/101 or any number of the converter units is electrically connected and made pluggable to the charging connections/ports 9/19/29/39 (at least two charging connections connection plugs that separately and respectively electrically connect the variable number of the at least two power electronics modules to the variable number of the at least two charging ports) - page 6, ¶ 1; page 7, ¶¶ 8, 11; page 9, ¶ 11; Figs.1-2) and convert the operational power to charging power for charging the electric automobiles (the DC-DC converters 56/76/96/106 convert the derived from the intermediate circuit DC power in DC different voltage and/or other current to independently supply the first electric automobile 13 with direct current/power - page 7, ¶ 11; page 8, ¶¶ 1, 10; Figs.1-2),
wherein the charging station is an intermediary retrofitted device (the charging device/station 1 comprises independently removal modular converter units 51, 71, 91, 101 or any number of the converter units can be plug-in or pulled out of a housing results in a versatile (charging station is an intermediary retrofitted device) – Abstract; page 3, ¶ 1; page 4, ¶ 8; page 7, ¶¶ 8, 11; page 8, ¶¶ 1, 10; page 9, ¶ 11; page 10, ¶¶ 2-3; Fig.1) that interfaces the variable number of the at least two charging ports (the charging device/station 1 comprises variable number of DC connections/power jacks/plugs 58/78/98/108 of the independently removal modular converter units 51/71/91/101 or any number of the converter units is electrically connected and made pluggable to the charging connections/ports 9/19/29/39 (at least two charging connections connection plugs that separately and respectively electrically connect the variable number of the at least two power electronics modules to the variable number of the at least two charging ports) - page 6, ¶ 1; page 7, ¶¶ 8, 11; page that are external to the power grid through the separate connection plugs (as best understood, the charging connections/ports 9/19/29/39 are external to the electrical energy source/grid through the separate connection plugs 50/70/90/100 - page 5, ¶¶ 9; page 6, ¶ 1, 4; page 7, ¶¶ 8, 11; Figs.1-2).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 1 Fogang does not explicitly describes that at least two charging columns are external to the charging station. However, Fogang discloses that the charging connections/ports 9/19/29/39 are arranged on a rear side 306 outside of the charging device/station hosing 302 (page 7, ¶; Fig.3). It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to modify Kusumi’s invention by replacing the external charging ports with the external charging columns, each having, e.g., user interface to allow the vehicle driver conveniently monitoring state of a charge and to pay for received electrical energy outside of the charging station.



Claim 2 The charging station comprising exactly one power electronics module, and exactly one charging connection (the charging device/station can drive all four units or any other number of inverter units and charging connections of the charger - page 10, ¶ 2; Fig.1);
Claim 4 The charging station comprising exactly two power electronics module, and exactly two charging connection (the charging device/station can drive all four units or any other number of inverter units and charging connections of the charger - page 10, ¶ 2; Fig.1);
Claim 5 The charging station comprising exactly one power electronics module, exactly one charging connection, and one battery string electrically connected to the power electronics module and to the charging connection (page 6, ¶ 8; page 7, ¶¶ 1-2; page 10, ¶ 2; Fig.1);
Claim 6 The charging station comprising exactly two power electronics modules, exactly one charging connection, and one battery string electrically connected to the power electronics modules and to the charging connection (page 6, ¶ 8; page 7, ¶¶ 1-2; page 10, ¶ 2; Fig.1);
Claim 7 The charging station comprising exactly one power electronics module, exactly one charging connection, and one battery string electrically connected to the power electronics module and to the charging connection (page 6, ¶ 8; page 7, ¶¶ 1-2; page 10, ¶ 2; Fig.1);
Claim 8 The charging station comprising exactly two power electronics modules, exactly two charging connections, and one battery string electrically connected to the power electronics modules and to the charging connections (page 6, ¶ 8; page 7, ¶¶ 1-2; page 10, ¶ 2; Fig.1);
Claim 9 The charging station comprising exactly one power electronics module, exactly one charging connection, and two battery strings electrically connected to the power electronics module and to the charging connection (page 6, ¶ 8; page 7, ¶¶ 1-2; page 10, ¶ 2; Fig.1);
Claim 10 The charging station comprising exactly two power electronics modules, exactly one charging connection, and two battery strings electrically connected to the power electronics modules and to the charging connection (page 6, ¶ 8; page 7, ¶¶ 1-2; page 10, ¶ 2; Fig.1).
6.  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fogang in view of Ballatine et al. (U.S. Patent 9,698,598).
With respect to claim 3 Fogang does not explicitly describe the charging station comprising exactly two power electronics modules, and exactly one charging connection.
As to claim 3 Ballatine in combination with Fogang describes the charging station comprising exactly two power electronics modules, and exactly one charging connection (Fig.7A). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Ballatine’s teaching regarding the charging station comprising exactly two power electronics modules, and exactly one charging connection to modify Fogang’s invention by providing the power to the input of the electric vehicle 714 by a single power electronics module 704 or 706 or by both 

REMARKS
7.  Mostly Applicant argues that amended claims overcome rejection under 35 U.S.C. 102(a)(2).
By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.
Applicant's arguments filed on 09/28/2021 have been fully considered, but they are not persuasive with regard to rejections of claims 1-10, as set forth above in the instant Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/NAUM LEVIN/           Primary Examiner, Art Unit 2851